IN THE SUPREME COURT OF THE STATE OF DELAWARE

RUSSELL D. BALKO,                       §
                                        §   No. 346, 2016
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 1405012254
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: August 15, 2016
                           Decided: September 8, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 8th day of September 2016, upon consideration of the opening

brief and the State’s motion to remand, it appears to the Court that:

      (1)    The appellant, Russell Balko, filed this appeal from the

Superior Court’s order, dated June 16, 2016, denying his motion for

correction of an illegal violation of probation (“VOP”) sentence. Balko

argues in his opening brief that the probationary period imposed by the

Superior Court exceeded the maximum period of probation allowed under

Delaware law.

      (2)    The State filed a motion to remand this appeal, conceding that

the Superior Court’s VOP sentence is improper. The State requests that this
matter be remanded to the Superior Court to resentence Balko for the VOP

associated with his Receiving Stolen Property conviction. Balko did not file

a response to the State’s motion.    The Court agrees that Balko’s VOP

sentence is improper and that this matter should be remanded for

resentencing.

      NOW, THEREFORE, IT IS ORDERED that the unopposed motion to

remand is GRANTED. The matter is REMANDED to the Superior Court

for further proceedings consistent with this Order.     Jurisdiction is not

retained.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                             Justice




                                     2